 In the Matter of NATIONAL SILVER COMPANY, EMPLOYERandMETALPOLISHERS, BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNION,A. F. L., PETITIONERCase No. 2-R-6755.-Decided October 9, 1946Mr. L. L. Balleisen,of New York City, andMr. Stanley Lipman,ofBrooklyn, N. Y., for the Employer.Mr. Jerome Y. Sturm,of New York City, for the Petitioner.Mr. Angelo Perruccio,of Brooklyn, N. Y., for the Intervenor.M11r.Benj. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition dilly filed, hearing in this case was held at NewYork City, on July %G, 1946, before Vincent Al. Rotolo, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE EMPLOYERThe Employer is a New York corporation and maintains its prin-cipal office in New York City. Its factories are located in Brooklyn,New York, and Taunton, Massachusetts, where it manufactures cut-lery, giftware, and silver plate.During the period from June 1, 1945,to June 1, 1946, the Employer's purchases for its Brooklyn factory, theonly one involved in this proceeding, were valued in excess of $250,000,75 percent of which was shipped to its factory from points outsidethe State of New York.During the same period, its gross volulne ofsales was valued in excess of $500,000, 75 percent of which was shippedto points outside the State of New York.''The Emhiovei maintains branch offices in Los Angeles and San Francisco, Califonua,and \liami, Florida71 N. L. R B., No 38303717734-47-vol. 71-21 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with AmericanFederation of Labor claiming to represent employees of the Employer.National Labor Bargaining Agency, herein called Intervenor, is an un-affiliated labor organization, claiming to represent employees of theEmployer.III.THEQUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit confined to the Employer's timekeeperswho appear on the factory pay roll, but excluding timekeepers carriedon the office pay roll.The Employer contends that the unit is gen-erally inappropriate because (1) all of the timekeepers are confidentialemployees, (2) the Petitioner is precluded from representing the time-keepers because it also represents production and maintenance em-ployees,2 and (3) that in any event all of the timekeepers, whether onthe office or factory pay rolls, should be included in a single unit.TheIntervenor is in accord with the Employer's position insofar as italleges that all timekeepers should be included in the unit and that thesame organization which represents the production and maintenanceemployees should not represent the timekeepers.All of the Employer's timekeepers perform the usual functionsgenerally associated with their classification.They check the volumeof work produced by each production employee, report any discrep-ancies between the production worker's claim and the timekeepers'findings, and compute the amount payable for each operation.Thereare eight timekeepers on the Employer's" pay roll, three of whom ap-pear on the factory pay roll and are paid on an hourly basis; the re-maining five timekeepers are carried on the office pay roll and aresalaried employees.However, the record discloses that the duties and2There is presently pending before the Board a proceeding (2-R-6652, 2-11-Ms, and2-RE-82) in which a unit of the Employer's production and maintenance employees, ex-cluding timekeepers, is being sought by the Petitioner herein NATIONAL SILVER COMPANY305functions of the hourly paid and salaried timekeepers are identical.The hourly paid timekeepers were formerly production workers andfor that reason their names were retained on the factory pay roll.Inasmuch as there is no material distinction between the duties andfunctions of the hourly paid and salaried timekeepers,we perceive noreason why all of the timekeepers should not be included in the sameunit.Nor do we find that the duties and functions of any of thetimekeepers are confidential within the Board's definition of thatterm.3We have frequently held that timekeepers may constitute aseparate appropriate unit for collective bargaining purposes under theAct, and in such a imit they are, of course, entitled to be representedby whatever bargaining agent theychoose.4We find that all timekeepers of the Employer's Brooklyn factory,including hourly paid and salaried timekeepers,but excluding officeclerical employees and all supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Silver Company,Brooklyn, New York, an election by secret ballot shall be conductedas early as possible,but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tionIV, above, whowere employedduring thepay-roll period im-mediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Metal Polishers, Buffers, Platers and Helpers InternationalUnion, A. F. L.. or by National Labor Bargaining Agency, for thepurposes of collective bargaining, or by neither.3 SeeMatter of Ordnance Steel Foundry Company,60 N. L. it. B.207,Matter of Bethle-hem Steel Company,67 N. L. it. B 1594SeeMatter of Bethlehem Steel Company,footnote 3,supra.